IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                January 16, 2008
                                No. 06-30580
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

NICHOLAS CHAPMAN

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                       USDC No. 6:05-CR-60003-ALL


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Nicholas Chapman has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Chapman has filed a motion for an extension of time to
take an appeal and appointment of new counsel. Our independent review of the
record, counsel’s brief, and Chapman’s motion discloses no nonfrivolous issue for
appeal. Accordingly, Chapman’s motion is DENIED, counsel’s motion for leave



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-30580

to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                   2